Citation Nr: 0620713	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  04-31 806	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
joint disease, L3-S1, with low back pain and bulging discs, 
currently rated as 60 percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from October 1988 to 
October 1993.  

This appeal arises from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied an increased rating for 
degenerative joint disease of the low back, service 
connection for a dental disorder, and entitlement to VA 
dental treatment.  

The veteran limited her appeal to the issue of an increased 
rating for her degenerative joint disease of the lumbar spine 
in her December 2002 substantive appeal.  38 C.F.R. 
§§ 20.000, 20.201 (2005).  

This appeal also arises from a February 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which denied entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability and eligibility for Dependents 
Educational Assistance. 


FINDINGS OF FACT

1.  On August 28, 2003, prior to the promulgation of a 
decision in the appeal, the veteran informed the RO that the 
grant of an increased rating for her service-connected 
degenerative joint disease of the lumbar spine of 40 percent, 
effective December 2001, and 60 percent, effective October 
2002, would completely satisfy her appeal.  

2.  The RO in a September 2003 rating decision granted an 
increased rating for the  service-connected degenerative 
joint disease of the lumbar spine of 40 percent, effective 
December 28, 2001, and 60 percent, effective October 1, 2002.  

3.  The RO in a January 2005 rating decision granted 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability and basic 
eligibility under 38 U.S.C.A. Chapter 35 for dependents 
educational assistance.  


CONCLUSION OF LAW

1.  The September 2003 rating decision of the RO satisfied 
the veteran's appeal as to the issue an increased rating for 
degenerative joint disease of the lumbar spine.  AB v. Brown, 
6  Vet. App. 35, 39 (1993).  

2.  The January 2005 RO rating decision granting entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disability and basic 
eligibility under 38 U.S.C.A. Chapter 35 for dependents 
educational assistance has resulted in there being no case or 
controversy as to those issues they are moot.  Aronson v. 
Brown, 7 Vet. App. 153, 155 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On August 28, 2003, the veteran signed a statement in support 
of claim which was received by the RO in September 2003.  The 
veteran informed the RO the grant of an increased rating for 
her service-connected degenerative joint disease of the 
lumbar spine to a 40 percent evaluation, effective December 
2001, and a 60 percent evaluation, effective October 2002, 
would completely satisfy her appeal.  

The RO in a September 2003 rating decision granted an 
increased rating for the  service-connected degenerative 
joint disease of the lumbar spine of 40 percent, effective 
December 28, 2001, and 60 percent, effective October 1, 2002.  

In AB v. Brown, 6  Vet. App. 35, 39 (1993) the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") stated that where the claimant 
expressly indicated an intent that adjudication of certain 
specific claims not proceed at a certain point in time, 
neither the RO nor Board of Veterans' Appeals (Board) has 
authority to adjudicate those specific claims, absent a 
subsequent request or authorization from the claimant or his 
or her representative.  See also Hamilton v. Brown, 4 Vet. 
App. 528 (1993).  After reviewing the claims folder the Board 
has concluded the veteran has not subsequently requested that 
the Board proceed with adjudication of her claim for an 
increased rating for intervertebral disc syndrome.  

The RO in a January 2005 rating decision granted entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disability and basic 
eligibility under 38 U.S.C.A. Chapter 35 for dependents 
educational assistance.  That decision has resulted in there 
being no case or controversy as to those issues.  Therefore, 
they are moot.  Aronson v. Brown, 7 Vet. App. 153, 155 
(1994).  

There remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeals and they are 
dismissed.  


ORDER

The appeals are dismissed.




		
V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


